 PROB 12C                                                                        Report Date: December 23, 2019
(6/16)
                                                                                                FILED IN THE
                                      United States District Court                          U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                     for the
                                                                                       Dec 23, 2019
                                       Eastern District of Washington                      SEAN F. MCAVOY, CLERK




                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Abel Santos Campos                      Case Number: 0980 1:16CR02012-TOR-1
 Address of Offender:                   Yakima, Washington 98901
 Name of Sentencing Judicial Officer: The Honorable Rodney S. Webb, Chief U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: November 30, 2001
 Original Offense:       Possession With Intent to Distribute Methamphetamine, a Schedule II Controlled
                         Substance, 21 U.S.C. § 841(a)(1)
 Original Sentence:      Prison - 188 months;              Type of Supervision: Supervised Release
                         TSR - 48 months
 Asst. U.S. Attorney:    Thomas J. Hanlon                  Date Supervision Commenced: February 22, 2016
 Defense Attorney:       Jennifer Rebecca Barnes           Date Supervision Expires: February 21, 2020


                                        PETITIONING THE COURT

To issue a warrant and incorporate the alleged violations into the violations previously reported to the court on
August 22, 2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            3           Special Condition #15: The defendant shall abstain from the use of illegal controlled
                        substances, and shall submit to urinalysis and sweat patch testing, as directed by the
                        supervising officer, but no more than 6 tests per month, in order to confirm continued
                        abstinence from these substances.

                        Supporting Evidence: Mr. Campos is alleged to have consumed methamphetamine on or
                        about December 16, 2019.

                        A request to modify Mr. Campos’ conditions was reviewed with him on July 12, 2016. He
                        signed a waiver to modify conditions acknowledging an understanding of his conditions
                        which includes special condition number 15, as noted above. The Court accepted the
                        modification to Mr. Campos’ conditions on July 12, 2016.

                        Mr. Campos provided a urine sample on December 16, 2019, which tested presumptive
                        positive for amphetamine and methamphetamine. Mr. Campos denied consuming any
                        controlled substances. The sample was sent for further laboratory analysis and was
                        confirmed positive for amphetamine and methamphetamine on December 20, 2019.
Prob12C
Re: Campos, Abel Santos
December 23, 2019
Page 2

          4           Special Condition #14: The defendant shall undergo a substance abuse evaluation and, if
                      indicated by a licensed/certified treatment provider, enter into and successfully complete an
                      approved substance abuse treatment program, which could include inpatient treatment and
                      aftercare upon further order of the court. The defendant shall contribute to the cost of
                      treatment according to your ability to pay. The defendant shall allow full reciprocal
                      disclosure between the supervising officer and treatment provider.

                      Supporting Evidence: Mr. Campos is alleged to have been unsuccessfully discharged from
                      substance about treatment on or about December 19, 2019.

                      A request to modify Mr. Campos’ conditions was reviewed with him on July 12, 2016. He
                      signed a waiver to modify conditions acknowledging an understanding of his conditions
                      which includes special condition number 14, as noted above. The Court accepted the
                      modification to Mr. Campos’ conditions on July 12, 2016.

                      On December 20, 2019, this officer received a discharge summary from Comprehensive
                      Health Care. According to the discharge summary; On December 17, 2019, Mr. Campos
                      was informed by his counselor that if he misses one more group he would be discharged for
                      excessive absences. Mr. Campos missed group on December 19, 2019, and he was
                      discharged from substance abuse treatment at Comprehensive Health Care.


The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegations contained in this petition. It is also recommended that the Court incorporate the alleged
violations into the violations previously reported to the Court on August 22, 2019.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     December 23, 2019
                                                                            s/Phil Casey
                                                                            Phil Casey
                                                                            U.S. Probation Officer
Prob12C
Re: Campos, Abel Santos
December 23, 2019
Page 3

 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other



                                                                    Signature of Judicial Officer

                                                                    December 23, 2019
                                                                    Date
